United States Court of Appeals
                                                                            Fifth Circuit
                                                                         F I L E D
                          UNITED STATES COURT OF APPEALS
                                   FIFTH CIRCUIT                         January 21, 2005

                                                                     Charles R. Fulbruge III
                                                                             Clerk
                                   No. 04-50880
                                 Summary Calendar


            LAKEWOOD ENGINEERING & MANUFACTURING COMPANY, INC,

                                                         Plaintiff-Appellant,

                                         versus

                     AXA GENERAL INSURANCE HONG KONG LIMITED,

                                                          Defendant-Appellee.


                 Appeal from the United States District Court
                       for the Western District of Texas
                                 (5:03-CV-1181)


Before JONES, BARKSDALE, and PRADO, Circuit Judges.

PER CURIAM:*

       Lakewood        Engineering   &   Manufacturing   Company    appeals      the

dismissal of its action for declaratory relief, which sought a

determination of additional insured coverage under an insurance

policy issued by AXA General Insurance Hong Kong Limited to a third

entity.         AXA was granted a FED. R. CIV. P. 12(b)(2) dismissal for

lack       of   in   personam   jurisdiction.     Lakewood   claims       AXA    has

sufficient minimum contacts with Texas for such jurisdiction.




       *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     AXA   has    its   principle     place   of    business    in,    and   is

incorporated in, Hong Kong.       AXA issued a general liability policy

to Defond Manufacturing Limited, also a Hong Kong corporation, for

the 2002 calender year.          Defond, a manufacturer of electrical

switches, sold 2.7 million switches to Lakewood for installation in

box fans it manufactures for sale.            A 29 January 1997 purchase

order,   used    by   Lakewood   to   order   the   switches    from   Defond,

provided, inter alia, that Defond would (1) indemnify Lakewood for

any damages caused by defects in the switches and (2) provide a

certificate of insurance naming Lakewood as an additional insured

under Defond’s general liability policy. Defond never provided the

certificate of insurance.

     In November 2002, a Texas resident died from a fire allegedly

caused by a faulty Defond switch in a Lakewood fan.            The decedent’s

estate sued Lakewood in Texas state court for wrongful death.

Lakewood contends AXA owes it a defense and indemnity because the

1997 purchase order executed by Defond made Lakewood an “additional

insured” under Defond’s 2002 general liability policy with AXA.

Lakewood filed this action in district court for declaratory

relief, seeking a determination of its coverage vel non under the

AXA policy.     The district court dismissed for lack of in personam

jurisdiction, making no findings of fact, as there were no material

factual disputes.




                                       2
     Lakewood    claims   a   Texas        court   could     exercise    personal

jurisdiction based on either specific or general jurisdiction.                 We

review de novo the district court's in personam jurisdiction

determination.    E.g., Nuovo Pignone, SpA v. STORMAN ASIA M/V, 310

F.3d 374, 378 (5th Cir. 2002).         For essentially the reasons stated

by the district court, we hold AXA lacked the requisite minimum

contacts   necessary   for    courts       in   Texas   to   have   in   personam

jurisdiction over AXA.

                                                                    AFFIRMED




                                       3